Citation Nr: 1000041	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-03 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for basal cell 
carcinoma. 

4.  Entitlement to service connection for osteoarthritis.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied the above claims.
 
The issues of service connection for basal cell carcinoma and 
osteoarthritis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma of loud noises 
from helicopters and machine gun fire during combat against 
the enemy in active duty service in Vietnam.

2.  The evidence is at least in relative equipoise on the 
question of whether the Veteran's current bilateral hearing 
loss disability and tinnitus are related to acoustic trauma 
in active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
Regarding the Veteran's claims for hearing loss and tinnitus, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2009).  

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence. If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

In the present case, the Veteran contends that his hearing 
loss and tinnitus started in service as a result of exposure 
to noise.  Specifically, service personnel records show that 
the Veteran had military occupational specialties including 
as a helicopter mechanic and machine gunner from a 
helicopter.  Further, service records confirm the Veteran's 
service in Vietnam.  He was awarded at least one air medal 
according to his DD Form 214, although he has reported that 
he was actually awarded 26 air medals.  Moreover, combat 
stressors have been conceded by the RO regarding a prior 
claim for service connection for posttraumatic stress 
disorder which is not presently on appeal.  

The Board recognizes the Veteran's contentions that he has 
had continuous bilateral tinnitus since active service.  The 
Board places a high probative value on the Veteran's 
September 2005 statement that he was "constantly exposed to 
loud and unusual noises being around combat and choppers and 
mortar" in service.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The first objective finding of hearing impairment and 
tinnitus symptoms (vertigo) is dated in December 2004.  
Further, the Veteran underwent a VA audiological examination 
in July 2005.  The VA examination was sufficient to establish 
a current bilateral hearing loss disability and tinnitus.

Regarding hearing loss, the Veteran's auditory threshold 
exceeded the 26-decibel minimum in three out of the five 
relevant frequencies in both ears, he had auditory thresholds 
in each ear of 40 decibels or greater, and his speech 
recognition scores were less than 94 percent in both ears.  
Therefore, the Board finds he has a current bilateral hearing 
loss disability  See 38 C.F.R. § 3.385.

Regarding tinnitus, the Veteran reported to the examiner that 
he had experienced an "air blowing noise" for a number of 
years.  The July 2005 VA examiner determined that the noise 
was tinnitus and that it was attributed his hearing loss.  
Therefore, the Board finds that he has a current tinnitus 
disability related to his hearing loss disability. 

The Board notes that the July 2005 VA examiner also opined 
that the Veteran's hearing loss was not caused by service 
because the Veteran had normal hearing when he left service; 
however, the examiner failed to consider the long term 
effects of noise exposure in service or the Veteran's 
competent statements concerning the onset and continuity of 
his symptomatology.  Therefore, the Board places no probative 
value on the examiner's nexus opinion; however, the Board 
finds no reason to reject the examiners opinion that the 
Veteran's tinnitus is related to his hearing loss, and that 
he has a current bilateral hearing loss disability. 

In light of the Veteran's credible account of having 
bilateral hearing loss and tinnitus since being exposed to 
acoustic trauma during service, the current diagnoses of a 
bilateral hearing loss disability and tinnitus, and resolving 
doubt in the Veteran's favor, the Board finds that the 
bilateral hearing loss and tinnitus had their onset as a 
result of the Veteran's period of active service.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports service connection for 
bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b) 
(West 2002).  Therefore, the appeal is granted as to 
bilateral hearing loss and tinnitus.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.






REMAND

Regarding the Veteran's claims for basal cell carcinoma and 
osteoarthritis, the Board finds that additional development 
is required in order to satisfy VA's obligations under the 
VCAA.  

As previously stated, the Veteran served in Vietnam and 
combat with the enemy has been conceded.  Therefore, the 
Board finds his statements that he experienced events in 
service which may have led to his current basal cell 
carcinoma and osteoarthritis disorders to be credible even 
though they may not be have been noted in his service 
treatment records.  See 38 C.F.R. § 3.304(d) (2009).  The 
Board also finds that he has current diagnoses of both basal 
cell carcinoma and osteoarthritis.  Therefore, VA 
examinations and opinions should be obtained to determine 
whether his current disabilities are related to service.  

Lastly, in order to ensure that all records are available, 
any outstanding VA outpatient treatment records should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain VA treatment 
records related to basal cell carcinoma 
and osteoarthritis from the VA Medical 
Center (VAMC) in Tuscaloosa, Alabama, for 
the period from September 2009 to the 
present, as well as from the VAMC in 
Birmingham, Alabama, for the period from 
March 2009 to the present.  All efforts 
to obtain such records should be 
indicated in the claims file, and any 
negative response should be noted.

2.  The RO/AMC shall schedule the Veteran 
for the appropriate VA examination to 
determine the nature and etiology of his 
claimed basal cell carcinoma.  

If basal cell carcinoma is shown, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed basal cell carcinoma is 
consistent with onset during active 
service or is related to any in-service 
disease, event, or injury, including sun 
or Agent Orange exposure.  

In doing so, the examiner should 
acknowledge the lay statements of record 
regarding a continuity of symptomatology 
since service.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record. 

3.  The RO/AMC shall schedule the Veteran 
for the appropriate VA examination to 
determine the nature and etiology of his 
claimed osteoarthritis.  

If osteoarthritis is shown, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
diagnosed osteoarthritis is consistent 
with onset during active service or is 
related to any in-service disease, event, 
or injury, including Agent Orange 
exposure.  If osteoarthritis is shown, 
the examiner is also asked to identify 
the joints affected by osteoarthritis. 

In doing so, the examiner should 
acknowledge the lay statements of record 
regarding a continuity of symptomatology 
since service.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.  

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


